DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of copending Application No. 16/633,924 (PGPUB US 2021/0129701). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims are to be found in copending application claims (as the application claims fully encompass the copending application claims). The difference between the application claims and the copending application claims lies in the fact that the copending application claims include more elements and/or is more specific. Therefore since the application claims are anticipated by claims of the copending application, it is not patentably distinct from claims of the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
INSTANT CLAIMS
US Application 16/633,924 (as filed on JAN 6, 2022)
1. A charging station for the charging of a plurality of electric vehicles, the charging station comprising: a supply device for connecting to an electricity supply grid to supply the charging station with electric 



6. The charging station as claimed in claim 5, the charging station comprising: a first connection area and a second connection area at each charging terminal, each of the first 




Allowable Subject Matter
Claims 3-4, 7-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This action is made non-final in order to present the new double patenting rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        January 20, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 20, 2022